Citation Nr: 0521088	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty for thirteen years and 
eleven months.  His service from May 1963 to May 1966 and 
from January 1968 to June 1974 has been verified, but the 
dates of his service prior to those periods have not been 
verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2002 the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  However, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in October 2003, the Board remanded this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
completion of the requested development.  The requested 
development has been completed.

The veteran failed to appear for a hearing before a decision 
review officer at the RO on August 20, 2001.  The veteran had 
also requested a hearing before a Veterans Law Judge at the 
RO.  A hearing before a Veterans Law Judge was scheduled at 
the RO for November 9, 2001, but administrative records 
attached to the veteran's claims folder indicate that the 
veteran cancelled his request for that hearing.

In its September 2001 Statement of Representative in Appealed 
Case, the veteran's representative raises a claim of 
entitlement to service connection for alcoholism secondary to 
the veteran's service-connected PTSD.  This issue is referred 
to the RO for appropriate development.




FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran's PTSD is currently manifested by symptoms 
such as nightmares; impaired sleep; disturbances of mood, 
including episodes of anxiety and depression; impaired 
judgment; impaired memory; and difficulty establishing and 
maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD greater than 50 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on the veteran's claim for an increased 
rating.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In the present case, a substantially complete application for 
the veteran's increased rating claim was received on March 
24, 2000.  Thereafter, in a rating decision dated in October 
2000, the veteran's claim was denied.  Only after that rating 
action was promulgated did VA, on April 22, 2004, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his increased rating claim, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on April 22, 2004, was not 
given prior to the first AOJ adjudication of this claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, a Supplemental Statement of the Case (SSOC), re-
adjudicating the veteran's claim, was provided to the veteran 
in November 2004.  This action essentially cured the error in 
the timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated on April 22, 2004, 
complied with these requirements.

Additionally, the Board notes that the April 22, 2004 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
60 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records and records of VA treatment of the veteran 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained.  There is an 
indication in the claims folder that the veteran had applied 
for disability benefits from the Social Security 
Administration (SSA) based upon physical and psychiatric 
disorders.  However, a later, apparently revised, treatment 
note for that same date indicates that the veteran was 
contemplating filing for such disability benefits but had not 
done so.  In the April 22, 2004 letter from VA to the 
veteran, the veteran was requested to identify any sources of 
records of psychiatric treatment and was also informed that 
VA was responsible for obtaining any records from the SSA.  
The veteran did not respond to this letter, leading the Board 
to conclude that no such additional records exist.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in May 2000 and May 2001.  In its September 2001 
Statement of Representative in Appealed Case, the veteran's 
representative argues that the May 2001 VA PTSD examination 
is inadequate because the examiner did not have access to the 
veteran's claims folder for review.  The representative 
argues that the history taken of the veteran's disability is 
speculative at best and that therefore the examination is 
inadequate to evaluate the severity of the veteran's 
disability.  The Board disagrees.  In this case, the history 
taken by the examiner is essentially accurate.  Further, 
having thoroughly reviewed the veteran's claims folder, the 
Board finds that there is no evidence therein to suggest that 
a review of that evidence would have changed the objective 
findings made during the May 2001 VA PTSD examination.  The 
examination is adequate.  See Snuffer v. Gober, 10 Vet. App. 
400, 403-04 (1997) (noting that a review of the claims folder 
at the examination may not be required in "every case").

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, VA's efforts have complied with the 
instructions contained in the October 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claim's file, with an emphasis on the more recent 
medical evidence, consisting of VA outpatient treatment 
records dated from February 2000 to September 2000, the 
reports of VA PTSD examinations in May 2000 and May 2001 for 
PTSD, and the contentions by the veteran and his 
representative.  For the purpose of reviewing the medical 
history of the veteran's service-connected PTSD, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims, such as 
service medical records, VA treatment records showing 
hospitalization of the veteran from October 1997 to November 
1997, and the report of an April 1998 VA PTSD examination.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence obtained or submitted in 
this case.  The Board will summarize the relevant evidence 
where appropriate, and the Board's discussion below will 
focus on what the evidence shows or fails to show with regard 
to the veteran's claim.

The medical evidence shows that the veteran has been assigned 
GAF scores of 50 and 41 in February 2000, 48 and 70 in May 
2000, 41 in June 2000, 50 in August 2000, and 50 in May 2001 
based upon his impairment from PTSD.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The veteran's PTSD is manifested by symptoms such as 
nightmares; impaired sleep; disturbances of mood, including 
episodes of anxiety and depression; impaired judgment; 
impaired memory; and difficulty establishing and maintaining 
effective relationships.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor and concludes that the objective medical evidence shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating than a 
higher rating.  See 38 C.F.R. § 4.7 (2004).  The veteran's 
symptoms result in reduced reliability and productivity in 
occupational and social functioning.  Although the GAF scores 
assigned to the veteran would generally reflect impairment 
greater than that described by the criteria for a 50 percent 
disability rating, the objective symptoms noted by the 
medical care providers and the subjective symptoms reported 
by the veteran, all described in the reports of examination 
and treatment do not support the GAF scores assigned or the 
criteria for a higher disability rating.  The Board gives 
greater weight to the evidence actually discussing the 
veteran's specific symptoms rather than the nonspecific GAF 
scores.  The preponderance of the evidence is against the 
assignment of a disability rating greater than 50 percent.

The veteran does not meet the criteria for a rating higher 
than 50 percent.  For example, there is no recent evidence in 
the record of suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances including work or a worklike setting; 
or an inability to establish and maintain effective 
relationships.  The veteran's mood is impaired with episodes 
of dysphoria, but he described enjoyment of several 
activities, indicating that episodes of depression or anxiety 
are not continuous or nearly so.  The veteran's judgment is 
adequate for everyday living.  Although the veteran is 
irritable, such irritability does not appear to result in 
violence.  He demonstrates appropriate grooming and hygiene.  
He is appropriately oriented.  Although the veteran avoids 
crowds, he lives with his sister, socializes with relatives, 
and has at least one good friend whose company he enjoys.  
His thought processes have shown no evidence of loose 
associations or flight of ideas.  His thought content has 
shown no recent evidence of delusions, illusions, 
hallucinations, or suicidal or homicidal ideation.  He has 
previously but not recently reported occasional audio 
hallucinations.  Those were not persistent.  The veteran is 
not employed, so it is unclear whether he would find a work 
setting to be stressful.  He is unemployed due, at least in 
part, to physical disabilities.

In order to evaluate the veteran's PTSD as 70 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating. The 
veteran's symptoms do not result in deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood.  Although the veteran is unemployed, he 
quit working at least in part due to physical rather than 
psychiatric impairment.  He socializes with relatives and 
engages in date-type activities with a good friend.  
Therefore, a higher rating is not warranted.  The overall 
effect of the veteran's symptoms of PTSD more nearly 
approximates the criteria for a disability rating of 50 
percent than the criteria for a higher rating.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  The Board 
notes first that the schedular evaluations for PTSD are not 
inadequate.  Higher ratings are provided for impairment due 
to psychiatric disabilities; however, the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any recent periods of hospitalization for his 
service-connected PTSD.  Further, although the veteran was 
hospitalized for his PTSD in 1997, more than two years before 
he filed his current claim for an increased disability 
rating, that hospitalization is not shown to have been for 
symptoms so unusual as to render impractical the schedular 
rating criteria providing ratings from noncompensable to 100 
percent for psychiatric disabilities.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment prospects, 
but as noted above, the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


